Citation Nr: 0808063	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant's income was excessive for the receipt 
of death pension benefits based on an application received in 
May 2004.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945, and he died in August 1972.  The appellant is 
his widow.

By letter dated in February 2005, the Regional Office (RO) 
denied the appellant's claim for improved death pension 
benefits on the basis that her income was excessive.  She 
filed a timely appeal to the Board of Veterans' Appeals 
(Board).


FINDING OF FACT

The appellant is in receipt of Social Security benefits, and 
such income exceeds the limit set by law.


CONCLUSION OF LAW

The criteria for improved death pension benefits for the 
appellant have not been met.  38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. §§ 3.3(b)(4), 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it is unclear whether these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002) (the VCAA, with its 
expanded duties, is not applicable to cases where the statute 
at issue was not found in Title 38, United States Code, 
Chapter 51).  


Regardless, the appellant was notified of the evidence needed 
to substantiate her claim.  Specifically, the information 
needed to decide the claim is based upon reported income.  
Such information was requested on the application for death 
pension she filed.  A May 2004 letter asked her to submit a 
copy of her most recent Social Security Award letter.  The 
February 2005 letter advised her of the income limits, and 
that she could complete a medical expense report.  A March 
2006 letter advised the claimant to submit evidence of 
unreimbursed medical expenses during the year 2005 on the 
appropriate form and to submit proof of payment of those 
expenses.  Thus, the claimant was apprised of the information 
needed to substantiate her claim and any error in the 
sequence of events or content of the notice is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

VA law provides for pension payments for the surviving spouse 
of a wartime veteran providing the surviving spouse's does 
not exceed certain limits.  38 U.S.C.A. § 1541; 38 C.F.R. § 
3.3(b)(4).

The maximum annual rates of improved pension payable under 
Pub. L. 95-588 
(92 Stat. 2497) are set forth in 38 C.F.R. § 3.23.  The 
maximum rates of improved pension benefits shall be reduced 
by the amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).

The rates of death pension benefits are published in tabular 
form in Appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. § 
3.21 (2007).  The rates for the pertinent years are as 
follows:

Effective December 1, 2003, the maximum allowable rate for a 
surviving spouse was $6,634; effective December 2004, the 
maximum rate was $6,814; and effective December 2005, the 
maximum rate was $7,094.  See M21-1, part I, Appendix B.


Under the governing criteria, payments of any kind from any 
source shall be included as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).

Unreimbursed medical expenses will be excluded from the 
surviving spouse's income when all of the following 
requirements are met:  (i) they were or will be paid by a 
surviving spouse for medical expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support; (ii) they 
were or will be incurred on behalf of a person who is a 
member of a constructive member of the spouse's household; 
and (iii) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g)(1).

The record discloses that the appellant submitted a claim for 
improved death pension benefits in May 2004.  At that time, 
she reported that her only income consisted of Social 
Security benefits in the amount of $583 per month.  

In August 2005, the appellant submitted medical bills showing 
that she had been treated in October 2004 and January 2005, 
and owed $13.29, and $67.08, respectively.

Social Security Administration inquiries revealed the 
appellant received $588 per month beginning December 2003, 
and $603 beginning in December 2004.  Her SMI premiums were 
noted to be paid by the state. 

A March 2005 Calculation of Rent form, submitted by the 
appellant in May 2006, noted her Social Security benefits and 
SSI income (SSI is not counted as income for pension 
purposes).  The form showed that no medical expenses were 
reported by appellant

The appellant submitted an eligibility verification report in 
October 2005, but did not list any medical expenses.

In March 2006, the appellant reported medical expenses of 
approximately $885.  She did not specify when or if such 
amounts had been paid, nor did she submit proof of payment as 
requested in the March 2006 letter.  The statement of the 
case advised her that the expenses could not be considered 
for those reasons.  

It is clear that the appellant's Social Security income has, 
at all times, exceeded the maximum annual rate of improved 
death pension benefits.  In this regard, the Board observes 
that her annual income from Social Security was $6,996 at the 
time she submitted her claim.  Although the appellant 
ultimately submitted information concerning medical expenses, 
she failed to indicate whether such expenses had been paid 
and, if so, when, nor did she submit proof of such payment.  
See 38 C.F.R. § 3.272(g).  Thus, in the absence of such 
evidence, there is, unfortunately, no basis on which improved 
death pension benefits may be paid.   


ORDER

Since the appellant's income was excessive for the receipt of 
improved death pension benefits, the appeal is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


